COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Brent Comiskey v. J. Properties Management

Appellate case number:    01-21-00441-CV

Trial court case number: CV-0087465

Trial court:              County Court at Law No 3 of Galveston County

       Appellant, Brent Comiskey, has filed a notice of appeal of the trial court’s judgment
signed on July 31, 2021.
        The clerk’s record filed in this Court includes appellant’s “Statement of Inability to
Afford Payment of Court Costs or an Appeal Bond” filed in the trial court proceedings. See TEX.
R. CIV. P. 145(a), (b); see also TEX. R. CIV. P. 502.3. The clerk’s record does not reflect that any
motion to require appellant to pay costs or any contest to appellant’s statement was filed. See id.
145(f), 502.3(d). Accordingly, the Clerk of this Court is directed to make an entry in this Court’s
records that appellant is allowed to proceed on appeal without payment of costs. See id. 145(a),
(c); TEX. R. APP. P. 20.1.
        The reporter’s record was due to be filed in this court on October 15, 2021. The court
reporter notified the Clerk of this Court that there is a reporter’s record. The court reporter is
directed to file with this Court, within 30 days of the date of this order and at no cost to
appellant, a reporter’s record. See TEX. R. CIV. P. 145(a), (c).


       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss _________
                              Acting individually


Date: January 27, 2022